Opinion issued August 15, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00535-CV
                           ———————————
                   CAMERON KEITH ERSKIN, Appellant
                                        V.
ALEXIS LEE AND ATTORNEY GENERAL FOR THE STATE OF TEXAS,
                        Appellees


                   On Appeal from the 505th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 16-DCV-235734


                         MEMORANDUM OPINION

      Appellant’s brief was originally due September 6, 2018. The Court granted

one extension until December 6, 2018. On December 27, 2018, this Court issued a

notice advising appellant that unless he filed his brief within ten days, we might

dismiss the appeal for want of prosecution. Because appellant’s counsel had filed a
motion to withdraw, which this Court granted on November 7, 2018, the Court

issued a second notice to the pro se appellant concerning filing the brief within ten

days or the appeal might be dismissed. No response or brief was filed.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 42.3(b), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2